FILED
                             NOT FOR PUBLICATION                            JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE GARCIA-SANTACRUZ, a.k.a. Jose               No. 08-71158
Lopez-Gomez,
                                                 Agency No. A028-776-911
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jose Garcia-Santacruz, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order sustaining the

government’s appeal from an immigration judge’s (“IJ”) decision granting his

application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006), and de novo claims of due process violations in

immigration proceedings, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th

Cir. 2008). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Garcia-Santacruz failed

to demonstrate that either his kidnaping or the threatening phone calls his mother

received from guerrillas were on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 481-82 (1992); Tecun-Florian v. INS, 207 F.3d

1107, 1109 (9th Cir. 2000). Accordingly, Garcia-Santacruz’s asylum claim fails.

See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Because Garcia-Santacruz failed to establish his eligibility for asylum, he

necessarily failed to meet the higher standard of eligibility for withholding of

deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir. 1995).

      Finally, we reject Garcia-Santacruz’s contention that the IJ violated his due

process rights by declining to reconsider his asylum and withholding of

deportation claims on remand when the BIA had already reversed the IJ’s grant of

asylum. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail in due process claim).

      PETITION FOR REVIEW DENIED.


                                           2                                       08-71158